  4:20-cr-03008-RGK-CRZ Doc # 55 Filed: 06/01/20 Page 1 of 1 - Page ID # 170



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                              4:20CR3008

     vs.
                                                           ORDER
ALEX DUNTE GREEN,

                 Defendant.



     IT IS ORDERED:

     1)    Defendant’s motion to set case for trial, (Filing No. 54), is granted.

     2)    The trial of this case is set to commence before the Honorable
           Richard G. Kopf, Senior United States District Judge, in Courtroom
           1, 100 Centennial Mall North, United States Courthouse, Lincoln,
           Nebraska, at 9:00 a.m. on August 17, 2020, or as soon thereafter as
           the case may be called, for a duration of three (3) trial days. Jury
           selection will be held at commencement of trial.

     3)    The ends of justice served by granting the motion to continue
           outweigh the interests of the public and the defendant in a speedy
           trial, the additional time arising as a result of the granting of the
           motion, the time between today’s date and August 17, 2020, shall be
           deemed excludable time in any computation of time under the
           requirements of the Speedy Trial Act, because although counsel
           have been duly diligent, additional time is needed to adequately
           prepare this case for trial and failing to grant additional time might
           result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
           Failing to timely object to this order as provided under this court’s
           local rules will be deemed a waiver of any right to later claim the time
           should not have been excluded under the Speedy Trial Act.

     June 1, 2020.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
